The indictment against this appellant contained two counts. The judgment of conviction is rested upon count 1, in conformity to the verdict of the jury. The offense charged in count 1 was the unlawful possession of a still to be used for the purpose of manufacturing alcoholic or spirituous liquors. The count was proper in form and substance.
There was evidence tending to show the commission of the offense charged by the defendant. There was also evidence tending to show otherwise. This conflict made a jury question.
Upon the trial several exceptions were reserved to the rulings of the court upon the admission of evidence. These exceptions have been examined, but will not be here discussed. The rulings complained of being manifestly free from error, and the record proper regular in all things, the judgment of conviction appealed from will stand affirmed.
Affirmed.